MORTON, District Judge
(dissenting). The problem was to make a shoe form which would support the shoe throughout the entire length, which could be easily inserted into the shoe by bending and compressing without unduly stretching the shoe, and which, having been inserted, held the shoe in shape under a slight tension. The art ■had advanced to a point where forms were best made hollow, so that it was necessary to provide the qualities above named in a hollow form. This had never been done prior to Degg’s invention.
Only three prior patents are referred to. As far back as 1885, Rogers had made a hollow shoe form having toe and heel pieces which were hinged together. Apparently it was inadequate and never went into extensive use. It had to be forced into place, and it had no capacity to adjust itself longitudinally to the shoe. Thurell, in 1900, with the Rogers device before him, and with the same problem in mind, did not combine heel and toe pieces. His form consists only of a toe piece kept in place by a wire bent to conform to the inside of the heel; it has no heel piece at all in the ordinary meaning of the words, and seems to have had no practical value. Two years later, in 1902, Tyler got up a wooden form, having sliding hinges and a separate spring between them for forcing apart the heel and toe pieces. Tyler’s hinges and spring were inserted in recesses in the wood of the heel and toe pieces. His construction is wholly inapplicable to a hollow form, and his mechanism is radically different from that of the patentee. He evidently saw the need, but was unablé to supply it in a commercial form.
This was, so far as appears, the entire development of the art, when, in 1907, Degg made the invention here in question, in which he united hollow heel and toe pieces by hinges of simple and practical construction which allowed the two parts of the form to be bent and compressed, and which were so arranged as to force them apart by spring tension when the form had been placed in the shoe. There is no evidence of any earlier hinge combining flexibility and extensibility, nor of any shoe form in which such a hinge had been used, nor of any flexible and extensible shoe form of commercial value. The Degg patent admittedly describes the first commercially successful article of its particular kind. Degg made the advance which achieved that result, and he made it where others had failed.
Degg’s device was apparently just what the trade was waiting for. The evidence of prompt adoption and use by the public is usually strong and convincing. Evidence of commercial value is, of course, often exaggerated, and patentees are apt to puff their inventions in arguing infringement cases. At the same time, when the facts of un*534successful prior efforts and of prompt and widespread public adoption of the patented device are satisfactorily proved, they constitute weighty evidence of invention. I do not think that evidence is overthrown by other facts in this case.
In the circumstances, I think the Legg patent entitled to a more liberal construction than that given to , it by the majority opinion. Reinhardt, who had been employed by the complainant, adopted Legg’s idea and proceeded to embody it in a structure which is clearly within the specification and claims of the Legg patent, and is, in my opinion, nothing but a mechanical equivalent for the Legg device. To say thát Reinhardt’s structure, which the defendant is making, differs no more from Legg’s than Legg’s did from those preceding it, is, it seems to me, to lose sight of what the, Legg invention really was.
For these reasons I am unable to concur in the opinion of the court.